DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution After Appeal Brief
In view of the appeal brief filed on 16 March 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{ 4 }

Response to Arguments
	Claims 1-5, 11-15, and 20-24 remain pending.

Applicant’s arguments on p. 8-9 of the appeal brief regarding the lack of written description rejection under 35 U.S.C. 112(a) for “…an image processing module to… compute an improved view in accordance with improved view parameters…” have been fully considered and found not persuasive. While applicant provides relevant passages from the original disclosure, it is the opinion of the examiner that this is not sufficient algorithm for the computer-implemented limitation. For computer-implemented limitations, applicant must disclose the underlying necessary algorithm(s) for accomplishing the claimed functions. See MPEP §2161.01(1). Referring to that section, it is not enough that one skilled in the art would be able to devise an algorithm for achieving the claimed results. Rather, the specification must detail how the inventor intends to execute the claimed function in order to satisfy the written description requirement. Throughout the disclosure, an improved view is mentioned in at least paragraphs [0018], [0027], [0035]-[0036], [0038]-[0041], [0047]-[0049], [0051], [0053]-[0067]. However, the algorithm for the computation of the improved view is not described in sufficient detail. While it is described that an improved view is based on improved view parameters, it is not clear how the parameters are used in a computation to create an improved view [0038]. Therefore, Applicant has failed to provide adequate written description for the computer-
	Applicant’s arguments on p. 9 of the appeal brief regarding the lack of written description rejection under 35 U.S.C. 112(a) for “registration module” are considered moot as that rejection was withdrawn in the Final Rejection mailed 22 October 2020.
Applicant’s arguments on p. 9-11 of the appeal brief regarding the lack of written description rejection under 35 U.S.C. 112(a) for “a processor unit to configure the ultrasonic imaging system to maintain the improved view” have been fully considered and found persuasive as applicant provides relevant passages from the original disclosure that describe sufficient algorithm for the maintaining of the improved view.
Applicant’s arguments on p. 11 of the appeal brief regarding the indefiniteness rejection under 35 U.S.C. 112(b) for modifying the prosthesis which is not part of the system have been fully considered and found not persuasive as applicant alleges claims 2-3 and 12-13 do not discuss features of the prosthesis, however in the present claim set, these claims do still discuss features of the prosthesis, and therefore this rejection is maintained.
Applicant’s arguments on p. 11 of the appeal brief regarding the indefiniteness rejections under 35 U.S.C. 112(b) for it being unclear whether the processor is positively programmed to perform the recited functions has been fully considered and found not persuasive as the language of the claims sets forth steps being performed by a processor such as searching images and therefore to distinguish over a general purpose processor, it needs to be set forth in the claims that the processor is programmed to perform the recited functions. For example, the language would need to be corrected to read "processor programmed to" or "processor configured to", which would structurally limit the processor.

Applicant’s arguments on p. 12-22 regarding the art rejections for claims 1-5, 11-15, and 20-24 have been fully considered and found persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made for independent claims 1, 11, and 20 with Waechter-Stehle et al. (US 2013/0071001, hereinafter “Waechter-Stehle”) in view of Harks et al. (US 2014/0052241, hereinafter “Harks”); dependent claims 2-3, 12-13, and 21-22 with Waechter-Stehle in view of Harks, as applied to claims 1, 11, 
The only reference applied as art that remains is Harks which was a primary reference in the most recent office action and now is applied as a secondary reference to teach the limitations including:
a shape sensing optical fiber system disposed on or in the prosthesis configured to track the prosthesis in the volume (claim 1);
a shape sensing optical fiber system disposed on or in the prosthesis configured to track the prosthesis in the volume, the shape sensing optical fiber system generating shape data indicating a location and position of the prosthesis within the volume; and a registration module stored in memory comprising instructions, which when executed by a processor, cause the processor to register the shape data with the real-time anatomical images (claim 11);
tracking a prosthesis in a volume using a shape sensing optical fiber system to generate shape data (claim 20);
reference positions include a mitral valve and mitral valve annulus, which are indicated on a native mitral valve in the images (claims 4, 14, and 23).
These specific limitations that Harks is presently relied upon to teach were not argued in the appeal brief.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For "image processing module" there is hardware described as it is disclosed that "workstation 112 includes an image processing module 148" (p. 8), and it is established that element 148 represents "image processing module or device" (p. 9), wherein "Workstation 112 preferably includes one or more processors 114 and memory 116 for storing programs and applications" (p. 8). However, for computer-implemented limitations invoking 35 U.S.C. 112(f), the corresponding disclosed structure, to be complete, must include hardware programmed with all necessary algorithms for accomplishing the claimed functions, as required by MPEP 2181(II)(B).
For “registration module” there does appear to be corresponding hardware and an algorithm for each of the associated functions. Regarding hardware, fig. 1 shows registration module is in the memory 116. Regarding the necessary algorithm for the registration module, in at least paragraph [0034], it is disclosed that “registration module 144 employs alignment points from the device 102 (as determined by images 134 from shape sensing by system 104) and aligns these points with the information generated in the real-time images 136 (from system 110)”, wherein alignment for registration is known in the art. For computer-implemented limitations invoking 35 U.S.C. 112(f), the corresponding disclosed structure, to be complete, must include 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 11-15 and 20-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Additionally, claims 1 and 11 set forth "an image processing module to ... compute an improved view in accordance with improved view parameters" which are necessarily computer implemented functions. Method claim 20 incorporates a corresponding step of computing an improved view with improved view parameters which is also understood to be executed by computer in the context of the invention. For computer-implemented limitations, applicant must disclose the underlying necessary algorithm(s) for accomplishing the claimed functions. See MPEP § 2161.01(1). Referring to that section, it is not enough that one skilled in the art would be able to devise an algorithm for achieving the claimed results. Rather, the specification must detail how the inventor intends to execute the claimed function in order to satisfy the written description requirement. Further, for computer-implemented limitations invoking 35 U.S.C. 112(f), such as an "image processing module", the corresponding structure must include both the computer hardware and the necessary algorithm(s) for accomplishing each of the associated functions. See MPEP 218l(II)(B). Throughout the disclosure, an improved view is mentioned in at least paragraphs [0018], [0027], [0035]-[0036], [0038]-[0041], [0047]-[0049], [0051], [0053]-[0067]. However, the algorithm for the computation of the improved view is not described in sufficient detail. While it is described that an improved view is based on improved view parameters, it is not clear how the parameters are used in a computation to create an improved view [0038]. Therefore, Applicant has failed to provide adequate written description for the computer-implemented functions/results claimed related to the imaging processing module computing an improved view based on improved view parameters.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 11-15 and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 5, 11, 13, 15, 20, 22, and 24 recite “improved view” and “improved view parameters”. This is indefinite as it is unclear what is meant by improved view and improved view parameters. When referred to in the specification, there are examples of what improved view and improved parameters may be “pre-determined set of parameters for an improved view (e.g., spatial relationships between anatomical and/or prosthesis reference positions) [0038], “pre-determined set of parameters may include, e.g., an aortic slice plane, cusp nadir alignment and relative distance and position in the images 136, etc” [0039], “the improved view parameters in the anatomy, e.g., locate and mark cusp nadirs in the ultrasound images” [0051], “improved view parameters may include a view that depicts reference points or features in a certain way, e.g., as far apart as possible, equidistant from each other, a particular feature on the bottom, or other geometric relationship” [0059], and the improved view parameters may include a spatial relationship between the LCC, RCC and NCC (e.g., equidistant from each other, etc.) or mitral valve features (e.g., cusps, annulus, etc.)” [0051] (emphasis added). By not having a clear definition of what the improved view is / what improved view parameters are, as “e.g.” is a form 
Claims 1 and 11 recite “an image processing module stored in the memory and comprising instructions, which when executed by a processor causes the processor to overlay [the registered] shape sensing data and images from the real-time imaging system”. For computer-implemented limitations invoking 35 U.S.C. 112(f), such as an "image processing module", the corresponding structure must include both the computer hardware and the necessary algorithm(s) for accomplishing each of the associated functions. See MPEP 218l(II)(B). For "image processing module" there is hardware described as it is disclosed that "workstation 112 includes an image processing module 148" (p. 8), and it is established that element 148 represents "image processing module or device" (p. 9), wherein "Workstation 112 preferably includes one or more processors 114 and memory 116 for storing programs and applications" (p. 8). However, sufficient algorithm does not appear to be described for the functions being performed by the image processing module, such as computing an improved view. Throughout the disclosure, an improved view is mentioned in at least paragraphs [0018], [0027], [0035]-[0036], [0038]-[0041], [0047]-[0049], [0051], [0053]-[0067]. However, the algorithm for the computation of the improved view performed by the image processing module is not described in sufficient detail. Therefore, it is unclear what specific structure(s) applicant intends to use to accomplish the functions associated with the claimed "image processing module".
Claims 1 and 11 recite “a memory comprising a search program, which when executed by a processor, causes the processor to…” This is indefinite as it is unclear if the processor is programmed to perform this function. In order to set forth that the processor is programmed to 
 Claims 1 and 11 recite “an image processing module stored in the memory and comprising instructions, which when executed by the processor causes the processor to…” This is indefinite as it is unclear if the processor is actually programmed to perform the operations listed, or if this is an intended use of the processor. In order to set forth that the processing device is actually programed to perform the operations listed, the language of claim 1 would need to be corrected to read "processor programmed to" or "processor configured to", which would structurally limit the processor In order to set forth that the processor is programmed to carry out the instructions of the image processing module, it should be recited that “an image processing module stored in the memory and comprising instructions, wherein the processor is programmed to execute the instructions comprising…” or a similar recitation where the processor is set forth as being programmed to perform the instructions of the image processing module.
Claim 11 recites “a registration module stored in the memory comprising instructions, which when executed by a processor, cause the processor to…” This is indefinite as it is unclear if the processor is programmed to perform this function. In order to set forth that the processor is programmed to carry out the instructions of the registration module, it should be recited that “an registration module stored in the memory and comprising instructions, wherein the processor is programmed to execute the instructions comprising…” or a similar recitation where the processor is set forth as being programmed to perform the instructions of the registration module.
Claims 2, 4, 12, 14 appear to merely identify features of a prosthesis that is intended to be used with the system. It is unclear whether the prosthesis is part of the claimed system. By 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waechter-Stehle et al. (US 2013/0071001, hereinafter “Waechter-Stehle”) in view of Harks et al. (US 2014/0052241, hereinafter “Harks”).
Regarding claim 1, Waechter-Stehle discloses a system for finding improved views of a volume having a prosthesis therein (fig. 1, medical imaging system 100), comprising:
a shape sensing system disposed on or in the prosthesis configured to track the prosthesis in the volume (“stent 218 is shown with three visible markers indicated with reference numbers 220, 222, and 224” [0081] wherein the visible markers 220, 222, and 224 provide the “actual position” of the stent 218 [0081] which is further described in at least [0008] and [0034] as the markers are attached to the stent (also referred to as object) which therefore would provide information as to the shape, and wherein the stent contains an “artificial heart valve inside” [0075]);
a real-time imaging system (as necessitated by the description of [0081] wherein the x-ray image shows the actual position the stent with markers 220, 222, and 224 and the target 
a memory comprising a search program, which when executed by a processor, causes the processor to search images of the real-time imaging system to identify the reference positions in the volume (first, the desired locations (reference positions) of the object (stent containing artificial valve) in the volume is predetermined [0060] , then “During the intervention, the information about the geometry of the X-ray system, the location of the patient and the desired location of the stent and its markers, is used to compute the target projection points” [0081], wherein the images are necessarily in real-time as they are updated to show the stent’s position as it moves through the volume and the desired location is predetermined [0060] and this is necessarily “searching” as it identified these predetermined positions in the images; further, “target projection points are indicated by small circles 212, 214, and 216” [0081] as displayed in the image as seen in fig. 12); and
an image processing module stored in the memory and comprising instructions, which when executed by the processor causes the processor to overlay shape sensing data and images 
	Waechter-Stehl does not disclose a shape sensing optical fiber system disposed on or in the prosthesis configured to track the prosthesis in the volume (emphasis added).
	However, Harks, also in the field of image guiding implantation, does teach a shape sensing optical fiber system (fig. 4, element 73 as “the delivery segment (73) is an optical fiber (173)” (claim 2) and “delivery segment 73 for sensing a shape and orientation” [0029]) disposed on or in the prosthesis (as seen in fig. 4, element 73 is shown attached to the prosthetic valve 80) configured to track the prosthesis in the volume (“a delivery tracking system (90) operable (73) for tracking a position and an orientation of the prosthetic valve (80) relative to the heart valve (21) as a function of a sensed shape and a sensed orientation of the delivery section (72) within the anatomical region (20) relative to the reference element (74) as sensed by the delivery segment (73)” (claim 1)).
optical fiber system as this would provide the added advantage of determined whether deformation of the prosthetic is occurring during implantation in addition to the position of the prosthetic ([0032]-[0034]).
Regarding claim 11, Waechter-Stehle discloses a system for finding improved views of a volume having a prosthesis therein (fig. 1, medical imaging system 100), comprising:
a shape sensing system disposed on or in the prosthesis configured to track the prosthesis in the volume (“stent 218 is shown with three visible markers indicated with reference numbers 220, 222, and 224” [0081] wherein the visible markers 220, 222, and 224 provide the “actual position” of the stent 218 [0081] which is further described in at least [0008] and [0034] as the markers are attached to the stent (also referred to as object) which therefore would provide information as to the shape, and wherein the stent contains an “artificial heart valve inside” [0075]), the shape sensing system generating shape data indicating a location and position of the prosthesis within the volume (visible markers 220, 222, and 224 provide the “actual position” of the stent 218 as it is located inside the volume [0081] and seen in fig. 12, and the stent contains the artificial valve [0175]);
an ultrasonic imaging system (ultrasound imaging may be used instead of x-ray with markers visible in ultrasound imaging data [0043]-[0044]) to create real-time anatomical images of the volume having the prosthesis and the volume (as necessitated by the description of [0081] wherein the x-ray image shows the actual position the stent with markers 220, 222, and 224 and the target positions 212, 214, and 216 and provides visual feedback based on the position of the stent markers as the stent is moved in relation to the target positions, so the x-ray image would 
a registration module stored in memory comprising instructions, which when executed by a processor, cause the processor to register the real-time anatomical images (“a 3D image 60 is registered with a 2D image data 14 in a registration step 62 and the generated projection 50 relating to the desired position is displayed together with the image data of the registered 3D and 2D images 64 in a combining display step 66, thus providing a further enhanced information image 68” [0064], wherein this would necessarily be real-time anatomical images as the object’s position is being compared with predetermined position as the object is moved as described in [0065]-[0068]);
a memory comprising a search program, which when executed by the processor, causes the processor to search the anatomical real-time images to identify reference positions in the volume (first, the desired locations (reference positions) of the object (stent containing artificial valve) in the volume is predetermined [0060] , then “During the intervention, the information about the geometry of the X-ray system, the location of the patient and the desired location of the stent and its markers, is used to compute the target projection points” [0081], wherein the images are necessarily in real-time as they are updated to show the stent’s position as it moves through the volume and the desired location is predetermined [0060] and this is necessarily “searching” as it identified these predetermined positions in the images; further, “target projection points are indicated by small circles 212, 214, and 216” [0081] as displayed in the image as seen in fig. 12); and
an image processing module stored in the memory comprising instructions, which when executed by the processor causes the processor to overlay shape data and the anatomical real-
	Waechter-Stehl does not disclose a shape sensing optical fiber system disposed on or in the prosthesis configured to track the prosthesis in the volume, the shape sensing optical fiber system generating shape data indicating a location and position of the prosthesis within the volume; and a registration module stored in memory comprising instructions, which when executed by a processor, cause the processor to register the shape data with the real-time anatomical images (emphasis added).
	However, Harks, also in the field of image guiding implantation, does teach a shape sensing optical fiber system (fig. 4, element 73 as “the delivery segment (73) is an optical fiber (173)” (claim 2) and “delivery segment 73 for sensing a shape and orientation” [0029]) disposed (73) for tracking a position and an orientation of the prosthetic valve (80) relative to the heart valve (21) as a function of a sensed shape and a sensed orientation of the delivery section (72) within the anatomical region (20) relative to the reference element (74) as sensed by the delivery segment (73)” (claim 1)), the shape sensing optical fiber system generating shape data indicating a location and position of the prosthesis within the volume (“a delivery tracking system (90) operable (73) for tracking a position and an orientation of the prosthetic valve (80) relative to the heart valve (21) as a function of a sensed shape and a sensed orientation of the delivery section (72) within the anatomical region (20) (claim 1) and as seen in fig. 11a, the location and position of the prosthetic vector 151 is indicative of the location and position of the prosthesis within the volume [0049]-[0052], the volume containing valve annulus plane 53 [0050]); and a registration module stored in memory comprising instructions, which when executed by a processor, cause the processor to register the shape data with the real-time anatomical images (“In one embodiment of stage S122 as shown in FIG. 10A, guiding module 56 registers the volume image of the heart valve with global reference coordinate system 110 during a stage S131 of a flowchart 130” [0049], wherein prior to this “During an intra-operative stage S103 of flowchart 100, valve tracking module 95 is structurally configured with hardware, software and/or firmware for processing datasets 92 and 94 to thereby localize a position and an orientation of prosthetic valve 80 relative to the heart valve within global reference coordinate system 110 [0044], so the global reference coordinate system comprises the shape data used to localize a position and orientation of the prosthetic valve and it is inherent that this hardware, software and/or firmware would need to be stored).
optical fiber system as this would provide the added advantage of determined whether deformation of the prosthetic is occurring during implantation in addition to the position of the prosthetic ([0032]-[0034]). Further, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a registration module registering the shape data with the real-time anatomical images to ensure accuracy of the representation being used to deploy the prosthesis via use of a global reference coordinate system [0047].
Regarding claim 20, Waechter-Stehle discloses a method for finding improved views, the method comprising:
tracking a prosthesis in a volume using a shape sensing system to generate shape data (stent 218 is shown with three visible markers indicated with reference numbers 220, 222, and 224” [0081] wherein the visible markers 220, 222, and 224 provide the “actual position” of the stent 218 [0081] which is further described in at least [0008] and [0034] as the markers are attached to the stent (also referred to as object) which therefore would provide information as to the shape, and wherein the stent contains an “artificial heart valve inside” [0075]);
real-time imaging (as necessitated by the description of [0081] wherein the x-ray image shows the actual position the stent with markers 220, 222, and 224 and the target positions 212, 214, and 216 and provides visual feedback based on the position of the stent markers as the stent is moved in relation to the target positions, so the x-ray image would need to be updated in real-time to show the stent’s movement; this is seen in the left and middle images of fig. 12) with a non-ionizing radiation source (while the above embodiment is described using x-ray imaging, it is said in [0043]-[0044] that ultrasound imaging may be used instead with markers visible in 
searching the real-time images to identify reference positions in the volume (first, the desired locations (reference positions) of the object (stent containing artificial valve) in the volume is predetermined [0060] , then “During the intervention, the information about the geometry of the X-ray system, the location of the patient and the desired location of the stent and its markers, is used to compute the target projection points” [0081], wherein the images are necessarily in real-time as they are updated to show the stent’s position as it moves through the volume and the desired location is predetermined [0060] and this is necessarily “searching” as it identified these predetermined positions in the images; further, “target projection points are indicated by small circles 212, 214, and 216” [0081] as displayed in the image as seen in fig. 12);
processing the real-time images and the shape data to overlay the real-time images and the shape data (“generated projection 50 is overlaid with the 2D image in a combination step 56, thus providing an enhanced 2D image 58” [0063], wherein the generated projection 50 is generated from the object marker positions as described in [0060]-[0063]);
computing an improved view (improved view corresponds to the middle image of fig. 12 where the “markers [of the stent] 220, 222, and 224 are aligned with the respective target positions 212, 214, and 216” [0081] where “the user is provided with the information that the stent 218 is now in the correct position as well as in the correct orientation, i.e. rotation angle” [0081]) in accordance with improved view parameters (improved view parameters would include 
obtaining the improved view for positioning the prosthesis (improved view corresponds to the middle image of fig. 12 where the “markers [of the stent] 220, 222, and 224 are aligned with the respective target positions 212, 214, and 216” [0081] where “the user is provided with the information that the stent 218 is now in the correct position as well as in the correct orientation, i.e. rotation angle” [0081] and the stent is carrying that artificial valve [0075]).
Waechter-Stehl does not disclose tracking a prosthesis in a volume using a shape sensing optical fiber system to generate shape data (emphasis added).
	However, Harks, also in the field of image guiding implantation, does teach tracking a prosthesis in a volume using a shape sensing optical fiber system to generate shape data (fig. 4, element 73 as “the delivery segment (73) is an optical fiber (173)” (claim 2) and “delivery segment 73 for sensing a shape and orientation” [0029] and as seen in fig. 4, element 73 is shown attached to the prosthetic valve 80; “a delivery tracking system (90) operable (73) for tracking a position and an orientation of the prosthetic valve (80) relative to the heart valve (21) as a function of a sensed shape and a sensed orientation of the delivery section (72) within the anatomical region (20) relative to the reference element (74) as sensed by the delivery segment (73)” (claim 1) and as seen in fig. 11a, the location and position of the prosthetic vector 151 is indicative of the location and position of the prosthesis within the volume [0049]-[0052]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a shape sensing optical fiber system as this would .

Claims 2-3, 12-13, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waechter-Stehle in view of Harks, as applied to claims 1, 11, and 20, in further view of John et al. (US 2015/0223773, hereinafter “John”) as evidenced by University of Minnesota (“Cardiac Valve Nomenclature”).
Regarding claim 2, Waechter-Stehle discloses the prosthesis includes an aortic valve (“aortic valve stent” [0078]-[0079] as seen in fig. 11) and wherein the reference positions include a native aortic valve in the images of the real-time imaging system (“a desired or target position is indicated with target indication symbol 316, for example dashed lines representing the heart valve structure” [0085], wherein as stated in [0078]-[0079], the valve is an aortic valve; and the images are necessarily in real time as the actual position of the artificial heart valve 312 is compared to the target position 316 in the images and is moved until they are aligned [0085], as seen in fig. 13).
Modified Waechter-Stehle does not disclose the reference positions include a left coronary cusp (LCC), a right coronary cusp (RCC) and a non-coronary cusp (NCC) which are indicated on a native aortic valve in the images of the real-time imaging system (emphasis added).
However, John, also in the field of image guiding implantation, does teach the reference positions include a left coronary cusp (LCC), a right coronary cusp (RCC) and a non-coronary cusp (NCC) which are indicated on a native aortic valve in the images of the real-time imaging system (“an exemplary implementation for TAVI, three “hinge points” of the aortic 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the left coronary cusp (LCC), a right coronary cusp (RCC) and a non-coronary cusp (NCC) as reference points because these structures are common to all aortic valves and therefore would “improve the robustness of the detection” [0034].
Regarding claim 3, Waechter-Stehle discloses wherein the improved view parameters include a spatial relationship between the native aortic valve and a deployment device for the prosthesis or any combination thereof (as discussed in [0083]-[0085], the improved view corresponds to the right image of fig. 13 as this is “after the adjustment of the rotation angle, the generated projection indicated by the target indicator 316 is overlaid by the model representing the stent in the final state 312” [0085], wherein target indication symbol 316 represents the heart valve structure [0085], wherein as stated in [0078]-[0079], the valve is an aortic valve, and the circle 312 is the actual position of the stent [0085]; so, the improved view parameter includes the position and rotation angle matching for the actual position of the stent and the target position which is the heart valve).
Modified Waechter-Stehle does not disclose the improved view parameters include a spatial relationship between the LCC, RCC and NCC of the native aortic valve and a deployment device for the prosthesis or any combination thereof (emphasis added).
the LCC, RCC and NCC of the native aortic valve and a deployment device for the prosthesis or any combination thereof (“an exemplary implementation for TAVI, three “hinge points” of the aortic valve can be automatically detected in the 3D ultrasound image. The three hinge points are the lowest points on the three aortic cusps in the 3D ultrasound image” [0034], wherein this localization which is essential to Transcatheter Aortic Valve Implantation (TAVI) wherein “trained position detectors that search for the specific landmarks in a region constrained by the detected global object” [0034] wherein the global object has parameters for “position, orientation, and scale” [0034]. As evidenced by University of Minnesota, “The aortic valve… has three leaflets, or cusps: the left coronary cusp, the right coronary cusp, and the non-coronary cusp” (first paragraph)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the improved view parameters include a spatial relationship between the LCC, RCC and NCC of the native aortic valve because these structures are common to all aortic valves and therefore would “improve the robustness of the detection” [0034].
Regarding claim 12, Waechter-Stehle discloses the prosthesis includes an aortic valve (“aortic valve stent” [0078]-[0079] as seen in fig. 11) and wherein the reference positions include a native aortic valve in the images of the real-time imaging system (“a desired or target position is indicated with target indication symbol 316, for example dashed lines representing the heart valve structure” [0085], wherein as stated in [0078]-[0079], the valve is an aortic valve; and the images are necessarily in real time as the actual position of the artificial heart valve 312 is 
Modified Waechter-Stehle does not disclose the reference positions include a left coronary cusp (LCC), a right coronary cusp (RCC) and a non-coronary cusp (NCC) which are indicated in the anatomical real-time images on a native aortic valve in the images of the real-time imaging system (emphasis added).
However, John, also in the field of image guiding implantation, does teach the reference positions include a left coronary cusp (LCC), a right coronary cusp (RCC) and a non-coronary cusp (NCC) in the anatomical real-time images on a native aortic valve in the images of the real-time imaging system (“an exemplary implementation for TAVI, three “hinge points” of the aortic valve can be automatically detected in the 3D ultrasound image. The three hinge points are the lowest points on the three aortic cusps in the 3D ultrasound image” [0034], wherein “3D ultrasound image can be received directly from the ultrasound probe in real time” [0021]. As evidenced by University of Minnesota, “The aortic valve… has three leaflets, or cusps: the left coronary cusp, the right coronary cusp, and the non-coronary cusp” (first paragraph)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the left coronary cusp (LCC), a right coronary cusp (RCC) and a non-coronary cusp (NCC) as reference points because these structures are common to all aortic valves and therefore would “improve the robustness of the detection” [0034].
Regarding claim 13, Waechter-Stehle discloses wherein the improved view parameters include a spatial relationship of the native aortic valve (as discussed in [0083]-[0085], the improved view corresponds to the right image of fig. 13 as this is “after the adjustment of the 
Modified Waechter-Stehle does not disclose the improved view parameters include a spatial relationship between the LCC, RCC and NCC of the native aortic valve (emphasis added).
However, John does teach the improved view parameters include a spatial relationship between the LCC, RCC and NCC of the native aortic valve (“an exemplary implementation for TAVI, three “hinge points” of the aortic valve can be automatically detected in the 3D ultrasound image. The three hinge points are the lowest points on the three aortic cusps in the 3D ultrasound image” [0034], wherein this localization which is essential to Transcatheter Aortic Valve Implantation (TAVI) wherein “trained position detectors that search for the specific landmarks in a region constrained by the detected global object” [0034] wherein the global object has parameters for “position, orientation, and scale” [0034]. As evidenced by University of Minnesota, “The aortic valve… has three leaflets, or cusps: the left coronary cusp, the right coronary cusp, and the non-coronary cusp” (first paragraph)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the improved view parameters include a spatial relationship between the LCC, RCC and NCC of the native aortic valve because these 
Regarding claim 21, Waechter-Stehle discloses the prosthesis includes an aortic valve (“aortic valve stent” [0078]-[0079] as seen in fig. 11) and wherein the reference positions include a native aortic valve in the real-time images (“a desired or target position is indicated with target indication symbol 316, for example dashed lines representing the heart valve structure” [0085], wherein as stated in [0078]-[0079], the valve is an aortic valve; and the images are necessarily in real time as the actual position of the artificial heart valve 312 is compared to the target position 316 in the images and is moved until they are aligned [0085], as seen in fig. 13).
Modified Waechter-Stehle does not disclose the reference positions include a left coronary cusp (LCC), a right coronary cusp (RCC) and a non-coronary cusp (NCC) which are indicated on a native aortic valve in the real-time images (emphasis added).
However, John, also in the field of image guiding implantation, does teach the reference positions include a left coronary cusp (LCC), a right coronary cusp (RCC) and a non-coronary cusp (NCC) which are indicated on a native aortic valve in the real-time images (“an exemplary implementation for TAVI, three “hinge points” of the aortic valve can be automatically detected in the 3D ultrasound image. The three hinge points are the lowest points on the three aortic cusps in the 3D ultrasound image” [0034], wherein “3D ultrasound image can be received directly from the ultrasound probe in real time” [0021]. As evidenced by University of Minnesota, “The aortic valve… has three leaflets, or cusps: the left coronary cusp, the right coronary cusp, and the non-coronary cusp” (first paragraph)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the left coronary cusp (LCC), a right coronary cusp 
Regarding claim 22, Waechter-Stehle discloses wherein the improved view parameters include a spatial relationship of the native aortic valve (as discussed in [0083]-[0085], the improved view corresponds to the right image of fig. 13 as this is “after the adjustment of the rotation angle, the generated projection indicated by the target indicator 316 is overlaid by the model representing the stent in the final state 312” [0085], wherein target indication symbol 316 represents the heart valve structure [0085], wherein as stated in [0078]-[0079], the valve is an aortic valve, and the circle 312 is the actual position of the stent [0085]; so, the improved view parameter includes the position and rotation angle matching for the actual position of the stent and the target position which is the heart valve, wherein the valve is an aortic valve).
Modified Waechter-Stehle does not disclose the improved view parameters include a spatial relationship between the LCC, RCC and NCC of the native aortic valve (emphasis added).
However, John does teach the improved view parameters include a spatial relationship between the LCC, RCC and NCC of the native aortic valve (“an exemplary implementation for TAVI, three “hinge points” of the aortic valve can be automatically detected in the 3D ultrasound image. The three hinge points are the lowest points on the three aortic cusps in the 3D ultrasound image” [0034], wherein this localization which is essential to Transcatheter Aortic Valve Implantation (TAVI) wherein “trained position detectors that search for the specific landmarks in a region constrained by the detected global object” [0034] wherein the global object has parameters for “position, orientation, and scale” [0034]. As evidenced by University of 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the improved view parameters include a spatial relationship between the LCC, RCC and NCC of the native aortic valve because these structures are common to all aortic valves and therefore would “improve the robustness of the detection” [0034].

Claims 4-5, 14-15, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waechter-Stehle in view of Harks, as applied to claims 1, 11, and 20, in further view of Cilingiroglu et al. (“Step-by-Step Guide for Percutaneous Mitral Leaflet Repair”, hereinafter “Cilingiroglu”).
Regarding claim 4, Waechter-Stehle discloses a prosthesis (“Stents with an artificial heart valve inside” [0075]) and wherein the reference positions include a valve (“a desired or target position is indicated with target indication symbol 316, for example dashed lines representing the heart valve structure” [0085]), which are indicated on a native valve in the images of the real-time imaging system (images are necessarily in real time as the actual position of the artificial heart valve 312 is compared to the target position 316 in the images and is moved until they are aligned [0085], as seen in fig. 13).
Waechter-Stehle does not disclose the reference positions include a mitral valve and mitral valve annulus, which are indicated on a native mitral valve in the images.
However, Harks does teach the reference positions include a mitral valve and mitral valve annulus, which are indicated on a native mitral valve in the images (“For purposes of the present a mitral valve 22, a pulmonary valve 23 and a tricuspid valve 24” [0022] and “a valve replacement procedure for heart 20 requires a prosthetic valve being properly positioned and oriented relative to the diseased/damaged heart valve among one of the heart valves 21-24 being replaced. To this end during a pre-operative or intra-operative stage S61 of flowchart 60, imaging modality 30 generates a three-dimensional (“3D”) volume image of an annulus of the diseased/damaged heart valve as known in the art and communicates a dataset 31 representative of the volume image to image guiding system 50” [0023]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate a mitral valve and mitral valve annulus as reference positions in order to allow for flexibility of the procedure with the ability to replace any of the four heart valves [0022].
Modified Waechter-Stehle does not specifically disclose the prosthesis includes a mitral clip and wherein the reference positions include both commissures and cusps of a mitral valve and a mitral valve annulus, which are indicated on a native mitral valve in the images of the real-time imaging system (emphasis added).
However, Cilingiroglu also in the field of image guiding implantation, does teach the prosthesis includes a mitral clip (“MitraClip”) and wherein the reference positions include both commissures and cusps of a mitral valve and a mitral valve annulus, which are indicated on a native mitral valve in the images of the real-time imaging system (“Steering of the clip toward the mitral valve. The MitraClip device is steered down until the trajectory is perpendicular to the line between the annular hinge points of the mitral valve in both the left ventricular outflow tract 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the ability of deploying a clip and reference positions including both commissures and cusps of a mitral valve which are indicated on a mitral valve in the images as Mitraclip is widely used as an alternative to surgery with a percutaneous method of mitral valve repair, where a high proportion of patients needing a valve repair are at high risk for surgery (p. 69). 
Regarding claim 5, Waechter-Stehle discloses wherein the improved view parameters include a spatial relationship of the native valve (as discussed in [0083]-[0085], the improved view corresponds to the right image of fig. 13 as this is “after the adjustment of the rotation angle, the generated projection indicated by the target indicator 316 is overlaid by the model representing the stent in the final state 312” [0085], wherein target indication symbol 316 represents the heart valve structure [0085], and the circle 312 is the actual position of the stent [0085]; so, the improved view parameter includes the position and rotation angle matching for the actual position of the stent and the target position which is the heart valve).
between the commissures, the cusps and the mitral valve annulus of the native mitral valve (emphasis added).
However, Cilingiroglu does teach the improved view parameters include a spatial relationship between the commissures, the cusps and the mitral valve annulus of the native mitral valve (puncture with the catheter to deliver the clip is ideal if it is a high puncture as seen in the images where “high puncture allows an adequate working space and distance above the mitral leaflets (ideal height from the annulus should be 3.5–4 cm) for the delivery catheter manipulations, clip opening, and clip retraction during the grasping (Figure 4A through C)” p.72, wherein the deployment of the catheter carrying the clip is visualized in the two-chamber intercommissural (M-L alignment) imaging planes (A,B)” p.72 as seen in the ultrasound image of fig. 9).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a spatial relationship between the commissures, the cusps and the mitral valve annulus of the native mitral valve as the mitral valve in order to ensure proper deployment of the MitraClip with “adequate working space” (p.72).
Regarding claim 14, Waechter-Stehle discloses a prosthesis (“Stents with an artificial heart valve inside” [0075]) and wherein the reference positions include a valve (“a desired or target position is indicated with target indication symbol 316, for example dashed lines representing the heart valve structure” [0085]), which are indicated on a native valve in the images of the real-time imaging system (images are necessarily in real time as the actual position of the artificial heart valve 312 is compared to the target position 316 in the images and is moved until they are aligned [0085], as seen in fig. 13).

However, Harks does teach the reference positions include a mitral valve and mitral valve annulus, which are indicated on a native mitral valve in the images (“For purposes of the present invention, the term “valve annulus plane” is broadly defined as any plane that traverses across an annulus of an associated heart valve. For example, FIG. 1 illustrates a heart 20 having four (4) valves in the form of an aortic valve 21, a mitral valve 22, a pulmonary valve 23 and a tricuspid valve 24” [0022] and “a valve replacement procedure for heart 20 requires a prosthetic valve being properly positioned and oriented relative to the diseased/damaged heart valve among one of the heart valves 21-24 being replaced. To this end during a pre-operative or intra-operative stage S61 of flowchart 60, imaging modality 30 generates a three-dimensional (“3D”) volume image of an annulus of the diseased/damaged heart valve as known in the art and communicates a dataset 31 representative of the volume image to image guiding system 50” [0023]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate a mitral valve and mitral valve annulus as reference positions in order to allow for flexibility of the procedure with the ability to replace any of the four heart valves [0022].
Modified Waechter-Stehle does not specifically disclose the prosthesis includes a mitral clip and wherein the reference positions include both commissures and cusps of a mitral valve and a mitral valve annulus, which are indicated on a native mitral valve in the images of the real-time imaging system (emphasis added).
However, Cilingiroglu also in the field of image guiding implantation, does teach the prosthesis includes a mitral clip (“MitraClip”) and wherein the reference positions include both commissures and cusps of a mitral valve and a mitral valve annulus, which are indicated on a native mitral valve in the images of the real-time imaging system (“Steering of the clip toward the mitral valve. The MitraClip device is steered down until the trajectory is perpendicular to the line between the annular hinge points of the mitral valve in both the left ventricular outflow tract (LVOT) (A-P alignment) and two-chamber intercommissural (M-L alignment) imaging planes (A,B)” p.72 as seen in the ultrasound image of fig. 9 and as seen in fig. 11, the “the clip is advanced into the LV so that the clip arms are under the free edges of the mitral leaflets (A) where the mitral leaflets” p. 72, wherein puncture with the catheter to deliver the clip is ideal if it is a high puncture as seen in the images where “high puncture allows an adequate working space and distance above the mitral leaflets (ideal height from the annulus should be 3.5–4 cm) for the delivery catheter manipulations, clip opening, and clip retraction during the grasping (Figure 4A through C)” p.72, wherein the images are necessarily live as they are used to position the MitraClip properly under image guidance p.72).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the ability of deploying a clip and reference positions including both commissures and cusps of a mitral valve which are indicated on a mitral valve in the images as Mitraclip is widely used as an alternative to surgery with a percutaneous method of mitral valve repair, where a high proportion of patients needing a valve repair are at high risk for surgery (p. 69). 
Regarding claim 15, Waechter-Stehle discloses wherein the improved view parameters include a spatial relationship of the native valve (as discussed in [0083]-[0085], the improved view corresponds to the right image of fig. 13 as this is “after the adjustment of the rotation angle, the generated projection indicated by the target indicator 316 is overlaid by the 
Modified Waechter-Stehle does not disclose the improved view parameters include a spatial relationship between the commissures, the cusps and the mitral valve annulus of the native mitral valve (emphasis added).
However, Cilingiroglu does teach the improved view parameters include a spatial relationship between the commissures, the cusps and the mitral valve annulus of the native mitral valve (puncture with the catheter to deliver the clip is ideal if it is a high puncture as seen in the images where “high puncture allows an adequate working space and distance above the mitral leaflets (ideal height from the annulus should be 3.5–4 cm) for the delivery catheter manipulations, clip opening, and clip retraction during the grasping (Figure 4A through C)” p.72, wherein the deployment of the catheter carrying the clip is visualized in the two-chamber intercommissural (M-L alignment) imaging planes (A,B)” p.72 as seen in the ultrasound image of fig. 9).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a spatial relationship between the commissures, the cusps and the mitral valve annulus of the native mitral valve as the mitral valve in order to ensure proper deployment of the MitraClip with “adequate working space” (p.72).
Regarding claim 23, Waechter-Stehle discloses a prosthesis (“Stents with an artificial heart valve inside” [0075]) and wherein the reference positions include a valve (“a desired or target position is indicated with target indication symbol 316, for example dashed lines 
Waechter-Stehle does not disclose the reference positions include a mitral valve and mitral valve annulus, which are indicated on a native mitral valve in the images.
However, Harks does teach the reference positions include a mitral valve and mitral valve annulus, which are indicated on a native mitral valve in the images (“For purposes of the present invention, the term “valve annulus plane” is broadly defined as any plane that traverses across an annulus of an associated heart valve. For example, FIG. 1 illustrates a heart 20 having four (4) valves in the form of an aortic valve 21, a mitral valve 22, a pulmonary valve 23 and a tricuspid valve 24” [0022] and “a valve replacement procedure for heart 20 requires a prosthetic valve being properly positioned and oriented relative to the diseased/damaged heart valve among one of the heart valves 21-24 being replaced. To this end during a pre-operative or intra-operative stage S61 of flowchart 60, imaging modality 30 generates a three-dimensional (“3D”) volume image of an annulus of the diseased/damaged heart valve as known in the art and communicates a dataset 31 representative of the volume image to image guiding system 50” [0023]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate a mitral valve and mitral valve annulus as reference positions in order to allow for flexibility of the procedure with the ability to replace any of the four heart valves [0022].
Modified Waechter-Stehle does not specifically disclose the prosthesis includes a mitral clip and wherein the reference positions include both commissures and cusps of a mitral mitral valve in the images of the real-time imaging system (emphasis added).
However, Cilingiroglu also in the field of image guiding implantation, does teach the prosthesis includes a mitral clip (“MitraClip”) and wherein the reference positions include both commissures and cusps of a mitral valve and a mitral valve annulus, which are indicated on a native mitral valve in the images of the real-time imaging system (“Steering of the clip toward the mitral valve. The MitraClip device is steered down until the trajectory is perpendicular to the line between the annular hinge points of the mitral valve in both the left ventricular outflow tract (LVOT) (A-P alignment) and two-chamber intercommissural (M-L alignment) imaging planes (A,B)” p.72 as seen in the ultrasound image of fig. 9 and as seen in fig. 11, the “the clip is advanced into the LV so that the clip arms are under the free edges of the mitral leaflets (A) where the mitral leaflets” p. 72, wherein puncture with the catheter to deliver the clip is ideal if it is a high puncture as seen in the images where “high puncture allows an adequate working space and distance above the mitral leaflets (ideal height from the annulus should be 3.5–4 cm) for the delivery catheter manipulations, clip opening, and clip retraction during the grasping (Figure 4A through C)” p.72, wherein the images are necessarily live as they are used to position the MitraClip properly under image guidance p.72).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the ability of deploying a clip and reference positions including both commissures and cusps of a mitral valve which are indicated on a mitral valve in the images as Mitraclip is widely used as an alternative to surgery with a percutaneous method of mitral valve repair, where a high proportion of patients needing a valve repair are at high risk for surgery (p. 69). 

Modified Waechter-Stehle does not disclose the improved view parameters include a spatial relationship between the commissures, the cusps and the mitral valve annulus of the native mitral valve (emphasis added).
However, Cilingiroglu does teach the improved view parameters include a spatial relationship between the commissures, the cusps and the mitral valve annulus of the native mitral valve (puncture with the catheter to deliver the clip is ideal if it is a high puncture as seen in the images where “high puncture allows an adequate working space and distance above the mitral leaflets (ideal height from the annulus should be 3.5–4 cm) for the delivery catheter manipulations, clip opening, and clip retraction during the grasping (Figure 4A through C)” p.72, wherein the deployment of the catheter carrying the clip is visualized in the two-chamber intercommissural (M-L alignment) imaging planes (A,B)” p.72 as seen in the ultrasound image of fig. 9).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a spatial relationship between the commissures, the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN K. MCGOUGH whose telephone number is (571)272-8564.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JILLIAN K. MCGOUGH/            Examiner, Art Unit 3793   

/CHRISTOPHER KOHARSKI/            Supervisory Patent Examiner, Art Unit 3793